05/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0128
                      Supreme Court Cause No. DA 22-0128

 PAUL PHILLIP BARDOS AND                   *
 MARY L. BARDOS REVOCABLE                  *
 TRUST,                                    *
                                           *
                   Appellant,              *
                                           *   ORDER GRANTING
       vs.                                 *   UNOPPOSED MOTION FOR
                                           *   EXTENSION OF TIME TO
 ROBERT L. SPOKLIE.                        *   FILE APPELLANT’S BRIEF
                                           *
                      Appellee.            *
                                           *

      Plaintiff and Appellant PAUL PHILLIP BARDOS AND MARY L.

BARDOS REVOCABLE TRUST, through counsel, having filed an Unopposed

Motion for Extension of Time to File Appellant’s Brief and there being no

objection;

      IT IS HEREBY ORDERED that Appellant shall have an extension of time up

to and including Monday, June 20, 2022 to file Appellant’s Brief in the above

entitled matter.

      Dated this _____ day of ____________, 2022.



                                  By_____________________________________
                                       Bowen Greenwood
                                       CLERK OF THE SUPREME COURT
cc:   Matthew Hutchison
      Marcel A. Quinn/Thomas A. Hollo




                                         Electronically signed by:
                                            Bowen Greenwood
                                        Clerk of the Supreme Court
                                               May 12 2022